Citation Nr: 0110273	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-01 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for generalized arthritis 
of the joints.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946 and from August 1948 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran had submitted a notice of 
disagreement pertaining to the denial of an increased rating 
for his service-connected osteoarthritis of the thoracic and 
lumbosacral spine, as well as denial of a rating above 30 
percent for his service-connected bronchial asthma.  He was 
issued separate statements of the case relative to those 
issues.  However, the veteran submitted a statement in April 
2000 wherein he stated that he was withdrawing from further 
consideration his claims for increased ratings.  38 C.F.R. 
§ 20.204(b), (c) (2000).  Accordingly, the Board will 
adjudicate the issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's systemic degenerative arthritis now affects 
his cervical spine.


CONCLUSION OF LAW

Degenerative arthritis of the cervical spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991), (Veterans 
Claims Assistance Act (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was granted service connection for osteoarthritis 
of the thoracic and lumbosacral spine in January 1967.  He 
was assigned a 10 percent rating under Diagnostic Code 5003.  
38 C.F.R. § 4.71a (2000).  The rating was effective as of 
August 1966.

The veteran submitted a claim for an increased rating for his 
arthritis in October 1995. Received in January 1996 were 
treatment records for the veteran from Wright-Patterson Air 
Force Base (WPAFB) for the period from December 1989 to 
November 1995.  A review of these records does not show any 
diagnosis for other joint problems.  

The veteran was afforded a VA orthopedic examination in 
November 1995.  The veteran complained of back pain only.  
The physical examination did not report any problems with any 
other joints except for the cervical spine and discomfort on 
movement of the thoracic spine.  The examiner provided a 
diagnosis of osteoarthritis of the cervical, lumbar and 
thoracic spine.  This was based on x-rays that were 
interpreted to show moderate osteoarthritis involving the 
distal few cervical vertebrae that were visualized, and 
minimal osteoarthritis in the thoracic and lumbar spine.  He 
was also diagnosed with osteoporosis.  

The veteran submitted his current claim for service 
connection in July 1998.  At that time he said that arthritis 
was spreading throughout his body.  The veteran also said 
that all of his medical treatment had been at WPAFB.

The RO contacted the veteran in April 1999 regarding his 
service connection claim.  The veteran was advised that prior 
records from WPAFB were in his file and that a new request 
for additional records had been submitted.  The veteran was 
informed that he was to be scheduled for a VA examination to 
determine his current level of disability regarding his 
osteoarthritis of the thoracic and lumbosacral spine.  The 
veteran was further advised that he needed to provide 
evidence for his service connection claim that would show a 
current disability, that the disability was incurred, or 
aggravated, in service, and that there is a nexus between the 
current disability and his service.  The letter also stated 
that medical evidence would be required to demonstrate a 
current disability and a nexus to service.

The veteran was afforded a VA orthopedic examination in April 
1999.  The veteran's complaints focused on his back problems.  
X-rays of the lumbosacral spine were interpreted to show the 
bones to be generally demineralized.  The impression was 
generalized osteopenia.  There were no findings that reported 
arthritis in any other joint.

Additional treatment records from WPAFB were associated with 
the claims file in May 1999.  The records covered a period 
from October 1966 to March 1999.  With the exception of the 
cervical spine, medical reports and X-ray studies failed to 
confirm the presence of arthritis in any joints.  However, 
records reveal that the veteran was first treated for 
complaints of cervical, or neck pain, in 1970.  The records 
contain several further entries that related to continued 
complaints of neck pain.  X-rays of the cervical spine in 
January 1984 were interpreted to show demineralization and 
very minimal early degenerative changes.  A clinical entry 
dated in December 1984 reported an assessment of degenerative 
joint disease (DJD) of the cervical spine.  The September 
1986 physical therapy evaluation, referred to previously, 
noted a decrease in the range of motion for the veteran's 
cervical spine.  Later entries did not address the veteran's 
cervical spine directly but it was noted that he continued to 
take medications for his DJD.

Finally, the veteran was treated in March 1998 for complaints 
of hip and back pain.  The entry noted a history of 
osteoarthritis and DJD of the hips and back.  The entry 
discussed the veteran's history of medication used to treat 
his DJD.  The assessment was osteoarthritis of the hips 
bilaterally, and of the lumbar area.  The entry also noted 
that the veteran complained of right elbow pain.  There was a 
full range of motion without pain and full symmetric 
strength.  The assessment was olecranon bursitis.

The veteran submitted additional medical records from WPAFB 
for the period from September 1997 to June 1999.  However, 
these records relate to the evaluation for his service-
connected asthma disability and are not pertinent to the 
issue on appeal.  The same is true for a VA respiratory 
examination dated in July 1999.

The veteran submitted his substantive appeal in December 
1999.  At that time he indicated that he felt that the 
evidence submitted established a well-grounded claim for his 
left shoulder, right knee, and cervical spine.

II.  Analysis

At the outset, the Board notes that the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000 (VCAA) (to be codified at 
Chapter 51 of United States Code), Public Law 106-475.  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also passed into law the VA's duty 
to assist claimants in the development of their claims.  The 
provisions of the VCAA are applicable to this case.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

However, it must be emphasized that degenerative arthritis 
(degenerative joint disease) is considered by VA to be a 
systemic disease.  If, at any time, medical evidence confirms 
the presence of degenerative arthritis in other of the 
veteran's joints, service connection could be awarded.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2000) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

As noted above, the veteran has been treated on several 
occasions since service for pain involving several joints.  
However, pain alone, without a diagnosed or identifiable 
underlying malady or condition does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez, 13 Vet. App. 282, 285 (1999).  The veteran 
was diagnosed with olecranon bursitis of the right elbow in 
March 1998.  This diagnosis was not related to service at any 
time.

The March 1998 entry that reported an assessment of 
osteoarthritis of the hips was based on a history as provided 
by the veteran.  Evaluation and treatment for arthritis of 
the lumbar spine has been ongoing since the veteran's 
retirement in July 1966.  The voluminous treatment records 
from WPAFB contain no indication at any time that the veteran 
was diagnosed with or evaluated for arthritis of the hips, 
either before or after this entry.  There is no indication 
that the physician reviewed any records or x-rays in making 
the statement.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence.").

In regard to the veteran's cervical spine, the veteran is 
presently in receipt of service connection for DJD, a 
systemic disease.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  In this regard, it has already been acknowledged by VA 
that DJD affects the veteran's thoracic and lumbosacral 
spine.  The United States Court of Appeals for Veterans 
Claims (Court), views DJD as arthritis "characterized by 
degenerative and sometimes hypertrophic changes in the bone 
and cartilage of one or more joints and a progressive wearing 
down of opposing joint surfaces with consequent distortion of 
joint position usually without bony stiffening."  Giglio v. 
Derwinski, 2 Vet. App. 560 (1992), citing Webster's Medical 
Desk Dictionary 501 (1986).  By its very nature, arthritis is 
a systemic disease -- it can affect one or more joints.  
Records from WPAFB dated in January and December 1984, 
respectively, document x-ray and clinical diagnoses of DJD of 
the cervical spine.  The November 1995 VA examination report, 
both clinically and by x-ray, found evidence of moderate DJD 
of the cervical spine.

As DJD is a systemic disorder and as the veteran is service-
connected for arthritis of the thoracic and lumbosacral 
spine, the Board finds that, in view of the lack of any 
identifiable intercurrent etiologic factor, arthritis of the 
cervical spine is the result of the same systemic disease 
process.  Accordingly, service connection for arthritis of 
the cervical spine is warranted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303(d).

It is noted that in recent ratings decisions of June and 
October 1999, the rating board attempted to recharacterize 
the degenerative arthritis as traumatic arthritis, and change 
the rating from Diagnostic Code 5003 (degenerative arthritis) 
to Diagnostic Code 5010 (arthritis due to trauma).  The 
rating under Diagnostic Code 5003 had been in effect since 
1966.  A review of the record does not support this change.  
A letter from the RO to the veteran dated in January 1967 
clearly stated that there was no evidence of a back injury in 
service.  We do not dispute this finding, and find no basis 
to rate the arthritis as due to trauma.

In regard to the VCAA, the Board notes that Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1999), requires 
consideration of whether a previous version, or the change in 
law, is more favorable to the veteran.  The VCAA eliminates 
the requirement to submit a well-grounded claim, and 
represents a codification of the duty to assist and provide 
notification to a claimant that is more favorable to the 
veteran.

In regard to notification, the veteran was informed of the 
elements necessary to establish a well-grounded claim, and 
thus, service connection, in April 1999.  The letter from the 
RO was detailed in its explanation of the need for evidence 
of a current disability, incurrence or aggravation of the 
disability in service, and evidence of a nexus between the 
current disability and service.  Notification was provided at 
the same time to his representative.  The October 1999 
statement of the case provided a discussion of the pertinent 
laws and regulations and again addressed the evidence and why 
it did not support the veteran's claim.

Upon review of the claims file, the Board is satisfied that 
the veteran was provided full assistance in the development 
of his claim and notice of VA actions as contemplated under 
the VCAA.  Accordingly, there is no basis to remand the case 
to the RO.  The Board has also considered possible prejudice 
to the veteran under Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), by the Board's review under the VCAA in the first 
instance.  The Board finds that there is no prejudice to the 
veteran by the Board's actions.  As noted before, the RO 
provided the veteran with essentially the development 
required by the VCAA.  The veteran has not alleged that there 
is any outstanding evidence that would demonstrate that he 
satisfies the criteria for service connection for any other 
joints.  Rather, he contends that he has arthritis throughout 
his body.  However, there is no competent evidence to support 
his contentions at this time.  When medical finding document 
non-traumatic arthritis in other joints, the veteran should 
be rated for those joints.



ORDER

Service connection for degenerative arthritis of the cervical 
spine is granted.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

